LA%NJERARY

NO. 299l9

IN THE SUPREME COURT OF THE STATE OF HAWAYI_

ALBERTA S. DEJETLEY; JOHN R. DELA CRUZ;
DEBORAH YOOKO DELA CRUZ; LAURIE ANN DELIMA;
ROY Y.H.

DELIMA; MICHAEL “PHOENIX” DUPREE;

GAREK PAUL ELIGADO; SHEILA A. ELIGADO; LAWRENCE G. ENDRINA;
DARLENE JANICE ENDRINA; REYNOLD MASAJI GIMA;
BRUCE HARVEY; JENNIFER PHILOMENA LICHTER; RON MCOMBER;
PHYLLIS S. MCOMBER; SHERRI MORA; JOHN W. ORNELyn§;
GAIL REINER FRENCH; NEAL S. TAMASHIRO7 ;n§ f
TOM URPANIL JR.; and BEVERLY ZIGMOND,
Petitioners/Plaintiffs-Appellants,

    

VS.

soLoMoN P. KAHO‘OHALAHALA,
Respondent/Defendant-Appellee.

_¢,», ;a we 9- sav am
0:1.’\1.4

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CIV. NO. 08-1-O678)

ORDER DISMISSING LAWRENCE G. ENDRINA
AND DARLENE JANICE ENDRINA
(By: Acoba, J. for the courtH

Upon consideration of the Stipulation to Dismiss
Lawrence G. Endrina and Darlene Janice Endrina as Petitioners-

Plaintiffs-Appellants and the record herein, it appears that,

pursuant to Hawai‘i Rules of Appellate Procedure (HRAP) Rule

42(b), this court may dismiss a case, inter alia, “[i]f the
parties to a docketed appeal

sign and file a stipulation
for dismissal,

but no mandate or other process shall
issue[.]” Therefore, l

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.

IT IS HEREBY ORDERED that pursuant to HRAP Rule 42(b),

Lawrence G. Endrina and Darlene Janice Endrina are dismissed as

l Petitioners-Plaintiffs-Appellants herein, with each party to bear

its own costs, attorneys' fees and litigation expenses.

DATED: Honolulu, Hawafi, April 6, 20lO.

 

FoR THE coURT: /,,.;%:,.§.-,__K%
. 3 § §
  /QW "3